DETAILED ACTION
Response to Amendment
Claims 2-3, 7, 10-11, 15 and 18-19 are cancelled.
Claims 1, 8-9, and 17 are amended.
Claims 21-22 are new
Claims 1, 4-6, 8-9, 12-14, 16-17 and 20-22 remain pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 13, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stundner (US 8,380,642) in view of Lin (US 8,843,427 B1) in view of Scott (US 4,713,775).
In claim 1, Stundner discloses  a method for processing geological data (Fig. 4), the method comprising: receiving an untrained geological data processing tool at a client system (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the untrained geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the untrained geological data processing tool is generated by a provider system (Fig. 5 282, 286, 284); generating, at the client system, training data including associated ground-truth data for the untrained geological data processing tool (Column 4 Lines 1-5), the training data being protected from exposure to the provider system from which the untrained geological data processing tool is received(Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider system); using machine learning to train, at the client system, the untrained geological data processing tool based on the training data to produce a trained geological data processing tool (Column 4 Lines 1-20, Column 15 Lines 34-54, “machine learning”); receiving, by the trained geological data processing tool, data representing a physical, subterranean volume (Column 21 line 3 and line 55 “well injectivity”, “boring wells”); identifying, by the trained geological data processing tool, one or more geological features in the subterranean volume based on the received data representing the physical subterranean volume and outputting information regarding the identified one or more geological features (Column 16 Lines 14-25); enhance subsequent uses of the artificial intelligence (Column 20 Lines 49-56). 
Stundner does not explicitly disclose modifying, using the client system, one or more hyperparameters of the untrained geological data processing tool to enhance subsequent uses of the artificial intelligence, wherein the client system comprises a remote server accessible over an internet, and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system. (emphasis added).
Lin teaches modifying, using the client system, one or more hyperparameters of the untrained data processing tool to choose a model to use from a set of possible models (Column 8 Lines 15-45 “Hyperparameters” “model selection”, Column 2 Lines 13-25).
Scott teaches wherein the client system comprises a remote server accessible over an internet (Fig. 1, 22), and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system (Column 36 Lines 10-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify, using the client system, one or more hyperparameters of the untrained geological data processing tool to enhance subsequent uses of the artificial intelligence based on the teachings of Lin in the method of Stundner in order to select the most effective model (Lin Column 8 Lines 30-45) thus leading to an improved method. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the client system comprises a remote server accessible over an internet, and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system as taught by Scott in order to efficiently and effectively apply capabilities to a target computer (Scott Column 36 Lines 10-30) thus leading to an improved system. 

In claim 5, Stundner further discloses wherein the training of the untrained geological data processing tool comprises receiving an identification of one or more geological features in one or more images of the training data (Column 16 Lines 1-16), wherein the plurality of labels included in the training data are extensible by the client system (Column 16 Lines 1-16 “user might correct”).

In claim 8, Stundner further discloses, wherein the generating of the training data comprises assigning labels to inputs of the training data based on classes associated therewith (Fig. 8, 444), and wherein the geological data processing tool is not accessible to the provider system (Fig. 8, 410, 412, 416, 425).

In claim 9, Stundner discloses one or more processors (Fig. 18, 702); and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Fig. 18 704), the operations comprising:
receiving an untrained geological data processing tool (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the untrained geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the untrained geological data processing tool is generated by a provider system (Fig. 5 282, 286, 284); generating training data including associated ground-truth data for the untrained geological data processing tool (Column 4 Lines 1-5), the training data being protected from exposure to a provider system from which the untrained geological data processing tool is received (Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider system); using machine learning to train the untrained geological data processing tool based on the training data to produce a trained geological data processing tool (Column 4 Lines 1-20, Column 15 Lines 34-54, “machine learning”); providing to the trained geological data processing tool data representing a physical, subterranean volume (Column 21 line 3 and line 55 “well injectivity”, “boring wells”); identifying one or more geological features in the subterranean volume represented by the received data by using the trained geological data processing tool and outputting information regarding the identified one or more geological features (Column 16 Lines 14-25); enhance subsequent uses of the artificial intelligence (Column 20 Lines 49-56).
Stundner does not explicitly disclose modifying one or more hyperparameters of the untrained geological data processing tool to enhance subsequent uses of the artificial intelligence; wherein the client system comprises a remote server accessible over an internet, and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system. (emphasis added).
Lin teaches modifying one or more hyperparameters of the untrained data processing tool to enhance subsequent uses of the artificial intelligence (Column 8 Lines 15-45 “Hyperparameters” “model selection”, Column 2 Lines 13-25).
Scott teaches wherein the client system comprises a remote server accessible over an internet (Fig. 1, 22), and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system (Column 36 Lines 10-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify one or more hyperparameters of the untrained geological data processing tool to enhance subsequent uses of the artificial intelligence based on the teachings of Lin in the method of Stundner in order to select the most effective model (Lin Column 8 Lines 30-45) thus leading to an improved method. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the client system comprises a remote server accessible over an internet, and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system as taught by Scott in order to efficiently and effectively apply capabilities to a target computer (Scott Column 36 Lines 10-30) thus leading to an improved system.

In claim 13, Stundner further discloses wherein the training the of untrained geological data processing tool comprises receiving an identification of one or more geological features in one or more images of the training data (Column 16 Lines 1-16), wherein the plurality of labels included in the training data are extensible by the computing system (Column 16 Lines 1-16 “user might correct”).

In claim 16, Stundner further discloses, wherein the geological processing tool is not accessible to the provider system (Fig. 8, 410, 412, 416, 425).

In claim 17, Stundner discloses a non-transitory computer-readable medium storing instructions that (Fig. 8 704), when executed by at least one processor of a computing system (Fig. 8 702), cause the computing system to perform operations, the operations comprising: receiving an untrained geological data processing tool at a client system (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the geological data processing tool is generated by a provider system (Fig. 5 282, 286, 284); generating training data including associated ground-truth data for the untrained geological data processing tool, the training data being protected from exposure to the provider system from which the untrained geological data processing tool is received (Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider system); using machine learning to train the untrained geological data processing tool based on the training data to produce a trained geological data processing tool (Column 4 Lines 1-20, Column 15 Lines 34-54, “machine learning”); receiving data representing a physical, subterranean volume (Column 21 line 3 and line 55 “well injectivity”, “boring wells”); identifying one or more geological features in the subterranean volume represented by the received data by using the trained geological data processing tool and outputting information regarding the identified one or more geological features (Column 16 Lines 14-25); enhance subsequent uses of the artificial intelligence (Column 20 Lines 49-56).
Stundner does not explicitly disclose modifying one or more hyperparameters of the untrained geological data processing tool to enhance subsequent uses of the artificial intelligence; wherein the client system comprises a remote server accessible over an internet, and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system. (emphasis added).
Lin teaches modifying one or more hyperparameters of the untrained data processing tool to enhance subsequent uses of the artificial intelligence (Column 8 Lines 15-45 “Hyperparameters” “model selection”, Column 2 Lines 13-25).
Scott teaches wherein the client system comprises a remote server accessible over an internet (Fig. 1, 22), and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system (Column 36 Lines 10-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify one or more hyperparameters of the untrained geological data processing tool to enhance subsequent uses of the artificial intelligence based on the teachings of Lin in the method of Stundner in order to select the most effective model (Lin Column 8 Lines 30-45) thus leading to an improved method. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the client system comprises a remote server accessible over an internet, and the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system as taught by Scott in order to efficiently and effectively apply capabilities to a target computer (Scott Column 36 Lines 10-30) thus leading to an improved system.

In claim 21 Stundner further discloses wherein the training data is generated on a same computer system on which the machine learning is used to train the untrained geological data processing tool (Column 12 Line 50- Column 13 Line 15).
In claim 22 Stundner further discloses wherein the training data is generated on a same computer system on which the machine learning is used to train the untrained geological data processing tool (Column 12 Line 50- Column 13 Line 15).

Claim 4, 6, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stundner in view of Lin and Scott and in further view of Ige (US 9057256).
In claim 4, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the method of Stundner for the inherent benefits that come with using support vector machine A.I.
In claim 6, Stundner does not explicitly disclose wherein the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure.
Ige teaches the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure (Column 4 Line 50 “borehole” Column 26 Line 5 “ground faults”, Column 20 Line 37 “pipeline”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure as taught by Ige in the method of Stundner in order to cover a larger variety of variables (Stundner Column 21 Lines 50-60) thus increasing the methods usefulness.
In claim 12, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the method of Stundner for the inherent benefits that come with using support vector machine A.I.
In claim 14, Stundner does not explicitly disclose wherein the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure.
Ige teaches the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure (Column 4 Line 50 “borehole” Column 26 Line 5 “ground faults”, Column 20 Line 37 “pipeline”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure as taught by Ige in the method of Stundner in order to cover a larger variety of variables (Stundner Column 21 Lines 50-60) thus increasing the methods usefulness.
In claim 20, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the method of Stundner for the inherent benefits that come with using support vector machine A.I.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Regarding applicants remarks on pages 4-11, Anigbogu is no longer part of the rejection, thus the arguments directed toward it are considered moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Method For Dynamically Collecting Current Data From Specified External Processes And Procedures For Use In An Expert System US 4754409 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.J.B/           Examiner, Art Unit 2857         


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857
12/18/2022